Citation Nr: 1017337	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased disability rating for service-
connected mechanical low back pain (previously evaluated as 
scoliosis with spina bifida occulta, L5) currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Seattle Department of Veterans Affairs Regional Office (RO) 
in Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

While the claim was initially filed at the RO in Seattle, 
Washington, the record reflects that during the course of the 
appeal, the Veteran moved to Arizona.  Therefore, the 
Veteran's claims file was sent to the RO in Phoenix, Arizona 
in May 2009, and the Veteran's claim was subsequently 
certified for appeal at the Phoenix RO.  

A hearing was held on December 3, 2009, in Phoenix, Arizona, 
before the undersigned acting Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The record reflects that the Veteran also filed a claim in 
December 2005 seeking a total disability rating based on 
individual unemployability (TDIU) due to his service-
connected disability.  In the March 2006 rating decision, the 
RO denied the Veteran's claim for TDIU, and the Veteran did 
not appeal that decision.  However, during the August 2009 VA 
examination, the examiner noted the Veteran's report that he 
was currently unemployed and had not worked since 2004 as a 
result of his back condition.  The examiner further observed 
that the Veteran's prior job as an aircraft mechanic had been 
limited in that he could not stand for greater than 30 
minutes at a time and could not engage in heavy lifting.  To 
the extent that this evidence reasonably raises another claim 
for TDIU, the Board notes that this matter has not been 
developed by the RO. See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Therefore, the issue of entitlement to TDIU is 
REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's mechanical low back pain is productive of 
forward flexion of the spine limited to 30 degrees, but he 
does not have unfavorable ankylosis of the entire spine 
thoracolumbar spine or incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
a 40 percent disability evaluation for mechanical low back 
pain have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5235-52443 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in December 2005.  He was sent a letter in 
January 2006 which notified him that, to substantiate a claim 
for increased compensation, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show 
such a worsening, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and 
tests; and statements from other individuals who were able to 
describe from their knowledge and personal observations in 
what manner the disability had become worse.  These notice 
requirements were provided before the adjudication of the 
claim in March 2006, and therefore there was no defect with 
regard to the timing of the notice as to these requirements.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the claimant was not informed, until the 
March 2006 rating decision was issued, that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
However, the Veteran was given an opportunity to respond 
following this notice, and the claim was subsequently 
readjudicated in a February 2007 statement of the case, and 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the January 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records. The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
January 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the January 2006 letter 
informed the Veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  He has not identified 
any other outstanding medical records.  The Veteran was also 
provided the opportunity to testify at a hearing before the 
Board.  

In addition, the Veteran was afforded VA examinations in 
January 2008 and August 2009 in connection with his claim for 
an increased evaluation.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the August 2009 VA examination obtained in this case is 
adequate, as it is predicated on a review of the claims file 
and all pertinent evidence of record as well as on a physical 
examination, and fully addresses the rating criteria that are 
relevant to rating the disabilities in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. Washington v. Nicolson, 21 Vet. App. 
191 (2007).  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


II.	Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.  

The Veteran is currently assigned a 20 percent disability 
evaluation for his service-connected mechanical low back pain 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Diagnostic Code 5242 indicates that degenerative arthritis of 
the spine should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under 
Diagnostic Code 5003.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected, 
which in this case would be the General Rating Formula for 
Diseases and Injuries of the Spine.  When there is arthritis 
with at least some limitation of motion, but to a degree 
which would be noncompensable under a limitation-of-motion 
code, a 10 percent rating will be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In this case, the Veteran is currently assigned a 20 percent 
disability evaluation for his mechanical low back pain.  
Therefore, he has already been assigned the maximum scheduler 
evaluation available under Diagnostic Code 5003, and an 
increased evaluation is not warranted under those provisions. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent disability evaluation is contemplated 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 6 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability evaluation is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
100 percent disability evaluation is contemplated when there 
is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).  

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71(a), General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months, and a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

At the outset, the Board notes that in addition to his 
service-connected mechanical low back pain, the Veteran has 
also been diagnosed with degenerative disc disease (DDD) and 
degenerative joint disease (DJD) for which service connection 
has not been established.  There is conflicting medical 
evidence as to whether the diagnoses of DDD and DJD and the 
associated symptomatology are separate from the service-
connected mechanical low back pain, which was previously 
evaluated as scoliosis with spina bifida occulta, L5.  In an 
August 2009 VA medical opinion, the examiner concluded that 
it was not possible to determine without resorting to mere 
speculation, what percentage each condition contributes to 
back pain.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that, when it is not possible to separate the 
effects of the service-connected condition from a non 
service-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the Veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.  
As such, the Board will consider the manifestations of both 
the service-connected mechanical low back pain and the 
nonservice-connected degenerative disc disease and 
degenerative joint disease in determining whether the Veteran 
is entitled to an increased evaluation.

In considering the evidence of record under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
Board concludes that the Veteran is entitled to an increased 
evaluation in excess of 20 percent for his service-connected 
mechanical low back pain.  The evidence of record indicates 
that the Veteran has had forward flexion of the thoracolumbar 
spine at 30 degrees or less.  In this regard, VA medical 
records indicate that the Veteran had forward flexion to 30 
degrees with increased pain.  The January 2008 VA examination 
report also shows that the Veteran had flexion to 30 degrees, 
and it was further noted during a June 2009 VA treatment 
visit that the Veteran "had severe limitations of lumbar 
motion in all directions."  

The Board observes that the Veteran appeared to show 
improvement during his range of motion testing at an August 
2009 VA examination.  Specifically, he was found to have 
flexion to 50 degrees.  However, while the Veteran was shown 
to have flexion greater than 30 degrees during that 
particular examination, it cannot be said that the 
preponderance of the evidence is against a finding that the 
Veteran has forward flexion of the thoracolumbar limited to 
30 degrees or less.  Accordingly, taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings 
of DeLuca, supra, the Board finds that the present severity 
of the disability at issue is more appropriately reflected by 
a 40 percent evaluation.  The benefit of the doubt is 
resolved in the Veteran's favor. See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board has also considered whether an evaluation in excess 
of 40 percent for the Veteran's mechanical low back pain is 
warranted.  However, the medical evidence of record is devoid 
of any findings, treatment, or diagnosis of unfavorable 
ankylosis of the entire thoracolumbar spine or of the entire 
spine.  While the Veteran's VA medical report findings and 
treatment records reflect limited thoracolumbar range of 
motion, they are absent of any findings that his spine is 
fixed in flexion or extension.  The Board does observe that 
the Veteran did not participate in the portion of the August 
2009 VA examination that tested his extension.  However, it 
was noted that he refused to attempt the maneuver because he 
feared falling.  There was no indication that he was actually 
unable to perform the movement.  Additionally, the Veteran 
has not been shown to have any of the above-mentioned 
symptoms cited in 39 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, Note (5) in conjunction with fixed flexion or extension 
in the thoracolumbar spine.  Thus, a rating in excess of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine is not warranted.  

The Board has also considered whether the Veteran would be 
entitled to a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  However, the medical evidence of record does not 
show that the Veteran has had incapacitating episodes with a 
total duration of at least six weeks during the past 12 
months.  There are no treatment records documenting the 
Veteran as having been prescribed bed rest by his physician 
due to his spine disability.  In fact, at his January 2008 VA 
examination, the Veteran stated that his condition had not 
resulted in any type of incapacitation, and during his August 
2009 VA examination, he indicated that he did not have any 
incapacitating episodes during the past twelve months.  Thus, 
a higher rating is not warranted under the criteria for 
intervertebral disc syndrome.  

With respect to the Veteran's neurological complications, the 
Board acknowledges that the Veteran complained of sciatica in 
his lower lumbar region in his December 2005 claim.  During a 
December 2005 VA treatment visit, the Veteran also reported 
having upper and lower extremity perineal parasthesias, 
sensory loss, and motor weakness.  He specifically noted that 
he suffered from occasional tingling "in post thighs and 
calf with pain episodes" and also from "episodic numbness 
in his toes."  The physician diagnosed the Veteran with 
chronic mechanical lower back pain with right lower extremity 
radiculalgia in setting of lumbar spine scoliosis and 
multilevel degenerative disk disease.  The August 2009 
examiner further noted that the Veteran suffered from 
symptoms of intermittent right and left lumbar radiculopathy.  
However, after reviewing the claims file and performing a 
physical examination, she concluded that these symptoms were 
more likely than not secondary to his degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
"in the presence of foraminal stenosis and facet arthropathy 
which likely impinges on nerve root resulting in peripheral 
nerve manifestation."  The Board notes that the Veteran is 
not service-connected for degenerative disc disease or 
degenerative joint disease.  Therefore, since the examiner 
specifically attributed the Veteran's symptoms of right and 
left lumbar radiculopathy to his non-service connected 
condition, the Board finds that a separate disability rating 
is not warranted for the Veteran's neurological complications 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.  

The Board has also considered the provisions of 38 C.F.R. § 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 40 
percent rating assigned herein, and no higher.  In this 
regard, the Board observes that the Veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the Veteran's lumbar spine is contemplated in the 40 
percent disability evaluation assigned herein under 
Diagnostic Code 5242.  The Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the January 2008 VA examiner commented 
that the Veteran's joint function was additionally limited by 
pain after repetitive use, but noted that there was no 
additional limitation due to fatigue, weakness, lack of 
endurance, and incoordination.  In addition, the August 2009 
VA examiner noted that the Veteran was only limited an 
additional five degrees of lateral flexion due to pain.  
Therefore, the Board concludes that an evaluation in excess 
of 40 percent for mechanical low back pain is not warranted.  



III.  CONCLUSION

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the Board does not find the Veteran's 
disability picture to be unusual or exceptional in nature as 
to warrant referral of his case to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  
A comparison between the level of severity and symptomatology 
of the Veteran's assigned rating with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology as discussed above.

The Board does observe that the Veteran told the August 2009 
VA examiner that he had been unemployed since 2004 due to his 
back condition.  The examiner also noted the Veteran's report 
that he had previously worked as aircraft jet mechanic and 
could not stand for greater than 30 minutes and could not 
engage in heavy lifting tasks.  However, it is unclear 
whether such alleged employment issues were a result of the 
Veteran's mechanical low back pain, his nonservice-connected 
DJD and DDD, or a combination thereof.  Indeed, the examiner 
herself did not specifically opine that the Veteran had any 
interference with employment or was unemployable due to his 
service-connected low mechanical back pain alone.

Moreover, the sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  In fact, there is no 
indication that the Veteran is unable to obtain or maintain 
some other type of employment, such as a sedentary job.  

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected spine disability, as evidenced by his 
40 percent disability evaluation, the evidence does not show 
that the disorder alone precludes gainful employment.  The 
Board would note that "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations." 38 
C.F.R. § 4.1 (2009).  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's mechanical low back pain 
under the VA Schedule for Rating Disabilities accurately 
reflects the Veteran's overall impairment to his earning 
capacity due to that service-connected disability.  
Therefore, an extraschedular evaluation for the Veteran's 
service-connected mechanical low back pain is not warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent disability evaluation for mechanical 
low back pain is granted.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


